Citation Nr: 0521548	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  02-11 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1967.  He died in September 1998.  The appellant is 
the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for cause of the 
veteran's death.  In June 2005, the appellant testified 
before the undersigned Veterans Law Judge at a Board 
videoconference hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant filed a service connection claim for cause of 
the veteran's death in March 1999.  Specifically, she 
asserted that the veteran was exposed to asbestos while 
serving on board a ship in the U.S. Navy, and Agent Orange 
while serving ashore in Vietnam, and that one or both of 
these caused the veteran's death.  The veteran's death 
certificate shows that the immediate cause of death was 
cardiopulmonary arrest, due to respiratory failure, due to 
pulmonary fibrosis.

The National Personnel Records Center verified that the 
veteran served in the U.S. Navy on board the USS Lynde 
McCormick, which was off the shore of Vietnam in April 1966 
and from June 1966 to July 1966, and on board the USS Arnold 
J. Isbell, which was off the shore of Vietnam from March 1967 
to June 1967.  However, the service department was unable to 
verify whether the veteran's service involved duty - or 
visitation - on land in the Republic of Vietnam.  VA's 
Adjudication Procedure Manual, M21-1, Part III, para. 4.24(e) 
directs VA to contact the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) if the service department 
is unable to verify whether the veteran's service involved 
duty - or visitation - on land in the Republic of Vietnam.  
See M21-1, Part III, para. 4.24(e).  However, the record 
shows that the RO has not conducted the required development.

The record also shows that the RO has not checked with the 
Department of the Navy regarding possible asbestos exposure 
in service, or requested any such records be forwarded to the 
Navy Medical Liaison Office.  According to M21-1, Part IV, 
para. 7.21, VA is to develop any evidence of asbestos 
exposure before, during and after service, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease, keeping in mind the latency period and 
exposure information.  See  Ashford v. Brown, 10 Vet. App. 
120 (1997); McGinty v. Brown, 4 Vet. App. 428 (1993).  The 
DD-214 shows that the veteran served in the U.S. Navy from 
August 1965 to August 1967, that his specialty number and 
title was FTG-1160, and that his related civilian occupation 
was Ordance Mechanic.  The record also shows that the veteran 
was first diagnosed with pulmonary fibrosis in October 1997.  
The appellant testified at the June 2005 Board hearing that 
after service the veteran worked as a bank teller, bartender, 
and sales representative, and was not exposed to any major 
substances.  However, an August 1998 private cardiology 
report shows the veteran had a two pack per-day smoking habit 
for four years.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC should send a copy of the 
veteran's DD-214 to both the Department 
of the Navy, Headquarters United States 
Marine Corps, Marine Corps Historical 
Center 1265 Charles Morris Street, SE., 
Washington Navy Yard, DC 20374-5040 and 
USASCRUR, 7798 Cissna Road, Springfield, 
VA 22150, and request that they provide 
any information showing that the veteran 
or other members of the crew of the USS 
LYNDE MCCORMICK had duty - or visitation 
- on land in the Republic of Vietnam 
from April 1966 to July 1966; and 
whether the veteran or other members of 
the crew of the USS ARNOLD J. ISBELL 
(DD-869) had duty - or visitation - on 
land in the Republic of Vietnam from 
March 1967 to June 1967.  The ships logs 
from the USS LYNDE MCCORMICK from April 
1, 1966 to July 16, 1966 should be 
obtained, as well as the ships logs from 
the USS ARNOLD J. ISBELL (DD-869) from 
March 29, 1967 to June 11, 1967.

2.  The AMC should contact the 
Department of the Navy at the address 
mentioned above, and request records of 
exposure to asbestos while serving on 
the USS LYNDE MCCORMICK and the USS 
ARNOLD J. ISBELL.  Any documents 
received then should be forwarded to the 
Navy Medical Liaison Office for 
determination of exposure to asbestos.

3.  If the AMC is able to verify that 
the veteran or his crew served on land 
in the Republic of Vietnam and/or that 
the veteran was exposed to asbestos in 
service, the AMC should provide a VA 
medical opinion on the etiology of the 
veteran's causes of death.  
Specifically, the examiner should 
determine whether it is at least as 
likely as not (50-50 chance) that the 
in-service exposure to herbicides or 
asbestos was the immediate or underlying 
cause, or contributed substantially or 
materially to cause the death-causing 
cardiopulmonary arrest, due to 
respiratory failure, due to pulmonary 
fibrosis.  It is imperative that the 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided, that fact should be 
noted and the AMC should explain in 
detail why securing the opinion is not 
possible.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the appellant's claim.  If 
any benefit sought on appeal remains 
denied, the appellant should be provided 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
appellant of all relevant actions taken 
on her claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

